DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A cursory review of the application appears to show that the applicant (the inventor) is a pro se inventor (an inventor who is filing their own paperwork without the aid of an attorney). Therefore, if the applicant has any question or concerns with regards to the prosecution of this application (how to respond to this restriction requirement) they are encouraged to the contact the examiner of this application, Joshua Rodden, at (303) 297 – 4258.
If applicant wishes to contact a registered, patent practitioner for legal advice, registered patent practitioners can be found here: https://www.uspto.gov/learning-and-resources/patent-and-trademark-practitioners/finding-patent-practitioner .

Drawings
Replacement drawings were received on 04/18/22. These drawings are acceptable and have been entered.

Specification
A replacement abstract was received on 04/18/22. This abstract is acceptable and has been entered.
A substitute specification was received on 04/18/22. This substitute specification is acceptable and has been entered.
The abstract of the disclosure is objected to because:
Line 16, delete the sentence “Fig. 2 shall be reference figure.”
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
Paragraph [0003], Line 5, replace “computers” with --computers.--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a gas chamber that is externally attached and detachable form the UAV, to allow removal of the gas chamber and replacing the detached gas chamber with another gas chamber.” However, a review of the disclosure shows a lack of written description as to how the UAV actually functions to have the gas chambers being detachably connected to the UAV itself.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, Lines 14-15 recite “and a gas chamber that is externally attached and detachable from the UAV, to allow removal of the gas chamber and replacing the detached gas chamber with another gas chamber…” However, the examiner notes that it is indefinite and unclear as to how the “gas chamber” is actually considered to be detachably connected from the UAV as the disclosure does not appear to fully explain as to how the different “gas chambers” are actually removably attached to the UAV.

Response to Arguments
Applicant's arguments filed 04/18/22 have been fully considered but they are not persuasive. The applicant argues:
“Applicant had amended the independent claim 1 to incorporate subject matter from the originally-filed specification and drawings. The incorporated subject matter is also analogous to the subject matter of the original filed claim 4. Specifically, independent claim 1 is now amended to recite "at least one gas chamber that is detachable by extremally attaching to or detaching from the UAV, when required and is adapted to hold a gas for buoyancy purposes to reduce a net effective Gross Take Off Weight of the UAV.." The external attachment or detachment of a gas chamber from the UAV, as illustrated by figures 2b-2 of the originally- filed drawings and paragraph [0101] of the originally tiled specification. Various configurations of the gas chamber as illustrated in these figures, can be attached or detached to the claimed UAV. 
Regarding claim 18, applicant respectfully submits that the gas chamber of claim 1, configured to be replaced with a donut shaped ring. However, the claim only talk about the product not the method, The resultant UAV having gas chamber of donut shaped as shown inf Figure 3A and explained in Para [0102] and [0062]. (See Page 9 of the Applicant’s Arguments)”
However, the examiner disagrees that applicant has overcome the issues noted in the 112 rejections as reiterated above. Specifically, the examiner first notes that a review of the specification shows that the specification never explains how any of the gas chambers is actually externally attached and detachable from the UAV. Applicant is required to provide specific citation from the originally filed disclosure (abstract, specification, drawings and claims) as to how any of the gas chambers is actually externally attached and detachable from the UAV. In their arguments, applicant appears to have pointed to Figures 2a-2G as evidence that the gas chambers are interchangeable and attached and detachable form the UAV. However, none of Figures 2A-2G actually appears to show any mechanism as to how the gas chambers actually attach and detach from the UAV. For example, how does the gas chamber (20) or (23) of Figures 2A-2G actually attach to the UAV?; and how does the donut shaped gas chamber (19) as shown in Figure 2F attach to the UAV? If anything, the examiner notes that Figures 2A-2G raise additional questions as to how the UAV is capable of attaching to BOTH of these different types of gas chambers such as (19), (20) and (23) as these gas chambers appears to have completely different structure. I.e., what attachment mechanism is used to connect all of the different varieties of gas chambers to the UAV itself? The examiner notes that a review of the disclosure (abstract, specification, drawings and claims) as a whole appears to lack any clear description of an actual mechanism for attaching any of the gas chambers to the UAV itself. Applicant is reminded that to comply with the “written description” requirement, the application must have shown at the original time of filing that the patentee was in possession of the invention as claimed such as by showing reduction to practice. Reduction to practice essentially involving the original disclosure as filed providing description which describes the invention in enough detail to allow one of ordinary skill in the art to make or recreate the invention at hand. In this instance, the examiner believes that the original disclosure as filed fails to reduce to practice the limitation of how the gas chambers are actually externally attached and detachable from the UAV. Specifically, the disclosure does not explain the invention in detail enough to inform one of ordinary skill in the art as to how they would make and use the invention as one or ordinary skill in the art would not understand how the UAV can be attached/detached to a multiple of interchangeable gas chambers such as (19, (20) or (23).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Rodden whose telephone number is (303)297-4258.  The examiner can normally be reached on M-F, 8-5 MT MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA E RODDEN/Primary Examiner, Art Unit 3649